Fourth Court of Appeals
                                          San Antonio, Texas
                                                  August 7, 2019

                                              No. 04-19-00440-CV

                                           IN RE Chandler Jay LEE

                                       Original Mandamus Proceeding 1

                                                     ORDER

        On June 28, 2018, relator filed a petition for writ of mandamus, the real party in interest
responded, and relator replied. After reviewing the pleadings and the record, we conclude relator
is entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

         The Honorable Gloria Saldana is ORDERED to (1) vacate the “Geographic Restriction”
portion of her June 28, 2019 Temporary Orders in Suit to Modify Parent-Child Relationship that
states: “It is ordered that the geographical restriction previously imposed on Petitioner, [Natalie],
is hereby lifted” and (2) enter an amended order reinstating the geographical restriction imposed
on Natalie contained in the July 11, 2018 Final Decree of Divorce. The writ will issue only in the
event we are notified the trial court fails to comply within fifteen days from the date of this order.

         It is so ORDERED on August 7, 2019.


                                                                         _____________________________
                                                                         Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-03759, styled In the Interest of M.M.L., J.A.L., and E.J.L., Children,
pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldana presiding.